          Case 1:20-cv-02753-PGG Document 8 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THE TRAVELERS INDEMNITY
 COMPANY OF AMERICA,

                            Plaintiff,                                ORDER

              - against -                                       20 Civ. 2753 (PGG)

 SOUTHWEST MARINE AND GENERAL
 INSURANCE COMPANY,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for July 2, 2020 will take place at 10:15 a.m.

by telephone. The parties are directed to dial 888-363-4749 to participate, and to enter the access

code 6212642. The press and public may obtain access to the telephone conference by dialing

the same number and using the same access code. The Court is holding multiple telephone

conferences on this date. The parties should call in at the scheduled time and wait on the line for

their case to be called. At that time, the Court will un-mute the parties’ lines. No later than June

29, 2020, the parties must email GardepheNYSDChambers@nysd.uscourts.gov with the phone

numbers that the parties will be using to dial into the conference so that the Court knows which

numbers to un-mute. The email should include the case name and case number in the subject

line.

Dated: New York, New York
       June 1, 2020
